UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

VICTOR K. WILLIAMS,

Plaintiff,

Civil Case No. 14—00183 (RJL)

JACOB J. LEW, f ,,
if E t, E 
.iAN 0 5 2015

Clark, us. District Bankruptcy
Mutts far the Distinct at Gmumbia

and

US. DEPARTMENT OF THE TREASURY,

Defendants.

m.

MEMORANDUM OPINION
January 5, 2015 [Dkt. # 7]

Plaintiff Victor K. Williams, (“plaintiff ’ or “Williams”), a faculty member at the
Catholic University School of Law, ﬁled this suit pro se against the United States
Department of the Treasury (the “‘Treasury”) and Jacob J. Lew, in his ofﬁcial capacity as
Secretary of the Treasury, on February 7, 2014, seeking a declaratory judgment that the
federal debt ceiling statute, 31 U.S.C. § 3101, is unconstitutional and void. See Compl.

11 1 [Dkt. # 1]; see also First Am. Compl. for Declaratory J. to Void the Debt Ceiling
[DkL #4] (“Amended Complaint” or “Am. Compl.”). Currently pending before this Court
is defendants’ Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) for

lack of standing. See Defs’ Mot. to Dismiss [Dkt. # 7] (“Defs’ Mem.”). Because I agree

with defendants that plaintiff has no standing to challenge the debt ceiling statute, the

defendants’ motion is GRANTED and the case is DISMISSED.
FACTUAL BACKGROUND

Plaintiff alleges that he “is a United States, taxpayer-citizen who holds a very
modest amount of Treasury-issued public debt instruments of varied types and durations.”
Am. Compl. $1 36. Speciﬁcally, plaintiff is the “purchaser and holder of United States
public debt in the form of savings bonds and Treasury bills, notes, bonds, and TIPS of
various durations (4—weeks, 13-weeks, 26-weeks, 52-weeks, 3-years, 5-years, 7—years, 30-
years).” Am. Compl. ii 39.

Plaintiff seeks to invalidate the federal debt limit statute, 31 U.S.C. § 3101, which
limits the amount of public debt that may be outstanding at one time. Id. § 3101(b).] The
debt limit is currently suspended, and therefore not in effect, through March 15, 2015.
See Temporary Debt Limit Extension Act, Pub. L. No. 113—83, § 2(a), 128 Stat. 1011,

101 1 (2014). Plaintiff claims that the debt limit statute violates the Fourteenth
Amendment to the Constitution of the United States, plaintiff’s Fifth Amendment due

process rights, and the Constitution’s “structural and functional separation of powers in

 

l31 U.S.C.A. § 3101(b) provides:

The face amount of obligations issued under this chapter and the face amount of obligations whose
principal and interest are guaranteed by the United States Government (except guaranteed
obligations held by the Secretary of the Treasury) may not be more than $14,294,000,000,000,
outstanding at one time, subject to changes periodically made in that amount as provided by law
through the congressional budget process described in Rule XLIX 0f the Rules of the House of
Representatives or as provided by section 3101A or otherwise.

preventing the Executive from carrying out swom Article 11 § 3 duties.” Am. Compl.
11 42. Plaintiff requests a declaratory judgment that the debit limit statute is
unconstitutional and void, a permanent injunction to prohibit defendants from relying
upon, invoking, or enforcing the debt ceiling, or alternatively a writ of mandamus to
compel defendants to treat the debt ceiling statute as null and void. Id. at 30.

Plaintiff asserts that he has Article III standing because he is “the purchaser and
holder of United States public debt in the form of savings bonds and Treasury bills, notes,
bonds, and TIPS of various durations” and that this is a “direct, individual, concrete, and
certainly impending harm from the unconstitutional debt ceiling statute.” Am. Compl.
W 36, 39.

ANALYSIS
“Three inter-related judicial doctrines—standing, mootness, and ripeness, ensure

that federal courts assert jurisdiction only over ‘Cases’ and ‘Controversies.’” Worth v.
Jackson, 451 F.3d 854, 855 (DC. Cir. 2006). A core element ofArticle 111’s case-or-

controversy requirement is that a plaintiff have standing to sue. See Lujan v. Defenders of
Wildlife, 504 US. 555, 561 (1992). To satisfy this burden, “[a] plaintiff must allege
personal injury fairly traceable to the defendant's allegedly unlawful conduct and likely to

be redressed by the requested relief.” Allen v. Wright, 468 US. 737, 751 (1984). Thus, a
party has standing if his claims “spring from an ‘injury in fact’-an invasion of a legally

protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly

traceable” to the challenged act of the defendant, and likely to be redressed by a favorable
decision in the federal court.” Navegar, Inc. v. United States, 103 F.3d 994, 998 (DC.
Cir. 1997) (quoting Lujan v. Defenders of Wildlife, 504 US. at 560—61). “[Tjhroughout
the litigation. the plaintiff ‘must have suffered, or be threatened with, an actual injury
traceable to the defendant and likely to be redressed by a favorable judicial decision?”
Spencer v. Kemna, 523 US. l, 7 (1998) (quoting Lewis v. Continental Bank Corp, 494
US. 472, 477 (1990)). If, at any time, the Court determines that it lacks subject matter
jurisdiction, the action must be dismissed. Fed. R. Civ. P. 12(h).

Plaintiff does not allege any current injury, but claims standing on the basis of
anticipated future harm only. See Am. Compl. W 39, 42. The allegations of harm rest on
an assumption that the government will fail to pay on plaintiffs “modest sum” of public
debt ifthe debt ceiling is not raised. Am. Compl. W 39, 54; see also id. 1] 50 (describing
“in the event of a default” plaintiff’s alleged interest in “whether and how the Defendants
will meet concurrent obligations such as payment of [plaintiff‘s] debt and that of various
state sovereign entitlement programs"). To satisfy Article III standing, however, the
future injury must be “imminent, not conjectural or hypothetical.” Lujan, 504 US. at
560. This requirement “ensure[s] that the alleged injury is not too speculative for Article
III purposes—that the injury is certainly impending.” 1d. at 564 n.2 (quotations omitted).

6“

Indeed, the Supreme Court has “repeatedly reiterated,” a threatened injury must be

9” CCC

and allegations of possible future

certainly impending to constitute injury in fact,

injury’ are not sufﬁcient.” Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013)
(quoting Whitrnore v. Arkansas, 495 US. 149, 158 (1990)). Plaintiff‘s standing
allegations here are, to say the least, speculative. They rest on the hypothetical premise
that the United States government will, at some unknown future date, fail to pay on
plaintiff’s Treasury securities because of the debt limit statute, despite the fact that the
United States government has never defaulted on its debt obligations as a result of a
failure by Congress to increase the debt limit. See Defs’ Mem. at 7. Thus, the
unprecedented government default plaintiff fears is, at most, a mere “possible future
injury,” and not one that is “certainly impending.” Clapper, 133 S. Ct. at 1147
(quotations omitted).

Similarly, standing cannot rest on a “speculative chain of possibilities.” Clapper,
133 S. Ct. at 1150; see also, e.g., United Transp. Union v. ICC, 891 F.2d 908, 912 (DC.
Cir. 1989) (“[W]hen considering any chain of allegations for standing purposes,” the
Court “may reject as overly speculative those links which are predictions of future events
(especially future actions to be taken by third parties) and those which predict a future
injury that will result from present or ongoing actions[.]”). Here, several speculative
contingences must occur before plaintiff is harmed by the debt ceiling statute. First, the
debt limit itself must be reached, but as plaintiff acknowledges, the statute is currently
suspended until March 2015. See Am. Compl. ii 4. Second, even if the debt limit is

reached, Treasury has the authority to take certain measures to temporarily preserve

lawful borrowing authority without exceeding the debt limit.2 Third, once those measures

were exhausted, the United States would still be able to fund its obligations with the cash
it has on hand any given day.3 Even then, it would still remain uncertain whether the
securities plaintiff holds would be affected, i.e., whether plaintiff would continue to hold
those securities at the time of a future hypothetical default, or whether a principal or
interest payment on plaintiff s particular securities would come due during a default.
Such multi—tiered speculations are inconsistent with Article III standing. La. Envtl.
Action Network v. Browner, 87 F.3d 1379, 1383 (DC. Dir. 1996); see also Jones &
Assocs., Inc. v. Dist. ofColumbia, 797 F. Supp. 2d 129, 134 (BBC. 2011) (“Potential
harms and possible placement in jeopardy are precisely the type of conjectural [and]
hypothetical injuries that fail to satisfy Article III standing requirements.” (quotations

omitted)).4

 

2 See, e.g., Letter from Secretary Jacob J. Lew to Honorable John A. Boehner, May 17, 2013, available at
http://www.treasury.gov/initiatives/Documents/Debt%20Limit%205-1 7-1 3%20Boehner.pdf (describing
“extraordinary measures” in appendix) (last visited Dec. 12, 2014).

3 See, e.g., Letter from Secretary Jacob J, Lew t0 Honorable John A. Boehner, Aug. 26, 2013, available at
http://www.treasury.gov/initiatives/documents/O826 l 3%20debt%201imit%20letter%20to%20congress.pdf
(last visited Dec. 12, 2014).

4 Plaintiff’s due process claims are even more speculative: ifthe government defaults, defendants would be
unable to prioritize debt payments and plaintiff therefore would be subject to “threatened arbitrary
enforcement.” Am. Compl. 1H] 42, 50. However, no such plan or policy for prioritizing debt payments has
even been formed. See Worth v. Jackson, 451 F.3d 854, 862 (DC. Cir. 2006) (“Even assuming [the
government] will someday apply a discriminatory policy to [plaintifﬂ, absent concrete application of that
policy, we lack sufficient conﬁdence in our powers of imagination to ascertain its contours.” (quotations

omitted)).

Finally, plaintiff fails to allege standing for the additional reason that he does not
raise anything more than a general grievance. The Supreme Court has “consistently held
that a plaintiff raising only a generally available grievance about government-claiming
only harm to his and every citizen’s interest in proper application of the Constitution and
laws, and seeking relief that no more directly and tangibly beneﬁts him than it does the
public at large-does not state an Article III case or controversy.” Lujcm, 504 US. at 573-
74. Where, as here, “[p]laintiff‘ s stake is no greater and his status no more differentiated
than that of millions of other voters[,] . . . his harm is too vague and its effects too
attenuated to confer standing on any and all voters.” Berg v. Obama, 574 F. Supp. 2d
509, 519 (ED. Pa. 2008), aff’d, 586 F.3d 234 (3d Cir. 2009). Plaintiff acknowledges, as
he must, that any future default would be felt not only by every holder of the public debt,
see Am. Comp]. ll 1, but also by every person or organization on the receiving end of the
Treasury’s “millions of daily automated payments”, id. 11 24, and every person or
organization affected by the government’s “other vested debt obligations (e.g., Social
Security, Medicare, Medcaid, and veterans’ pensions),” or “basic government operations
(e.g., regulations, defense, infrastructure, and federal courts/justice),” id. ‘ll 5.
Unfortunately for the plaintiff, such a harm is nothing more than “a generalized grievance
shared in substantially equal measure by all or a large class of citizens.” Wath v. Seldin,
422 US. 490, 499, (1975). Such a harm, alone, “normally does not warrant exercise of

jurisdiction.” 161.; see also Reuss v. Balles, 584 F.2d 461, 469 (DC. Cir. 1978) (rejecting

a “bondholder theory” of standing and ﬁnding assertion that government action “could
reduce the value of [plaintiff 5] bonds in several ways” was “a very generalized
grievance, one held in common, to some degree, by virtually all members of the public”).
Accordingly, plaintiff here does not have the type of harm that warrants standing.

CONCLUSION

For the reasons stated above, defendants’ Motion to Dismiss will be GRANTED,
and this civil action will be DISMISSED for lack of subject matter jurisdiction. An Order

accompanies this Memorandum Opinion.